
	
		II
		112th CONGRESS
		2d Session
		S. 2188
		IN THE SENATE OF THE UNITED STATES
		
			March 13, 2012
			Mr. Begich (for himself,
			 Mr. Manchin, and
			 Mr. Baucus) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 18, United States Code, to
		  provide a national standard in accordance with which nonresidents of a State
		  may carry concealed firearms in the State.
	
	
		1.Short titleThis Act may be cited as the
			 National Right-to-Carry Reciprocity
			 Act of 2012.
		2.Reciprocity for
			 the carrying of certain concealed firearms
			(a)In
			 GeneralChapter 44 of title 18,
			 United States Code, is amended by inserting after
			 section
			 926C the following:
				
					926D.Reciprocity
				for the carrying of certain concealed firearms
						(a)DefinitionsIn this section—
							(1)the term eligible individual
				means an individual who is not prohibited under Federal law from possessing,
				transporting, shipping, or receiving a firearm; and
							(2)the term
				identification document means a document made or issued by or
				under the authority of the United States Government, a State, or a political
				subdivision of a State which, when completed with information concerning a
				particular individual, is of a type intended or commonly accepted for the
				purpose of identifying individuals.
							(b)AuthorizationNotwithstanding any provision of the law of
				any State or political subdivision thereof, and except as provided in
				subsection (c), an eligible individual may carry a concealed handgun (other
				than a machinegun or destructive device) that has been shipped or transported
				in interstate or foreign commerce in any State, other than the State of
				residence of the eligible individual, that—
							(1)has a statute that
				allows residents of the State to obtain licenses or permits to carry concealed
				firearms; or
							(2)does not prohibit
				the carrying of concealed firearms by residents of the State for lawful
				purposes.
							(c)Conditions and
				limitations
							(1)In
				generalAn eligible
				individual carrying a concealed handgun in a State under this section shall be
				permitted to carry a handgun subject to the same conditions and limitations
				imposed by or under Federal or State law or the law of a political subdivision
				of a State, except as to eligibility to carry a concealed handgun, that apply
				to residents of the State or political subdivision who—
								(A)have a license or permit issued by the
				State or political subdivision to carry a concealed handgun; or
								(B)if the State does not issue licenses or
				permits described in subparagraph (A), are not prohibited by the State from
				carrying a concealed handgun.
								(2)Identification;
				license or permitAn eligible
				individual who is carrying a concealed handgun under this section shall
				carry—
								(A)a valid identification document containing
				a photograph of the individual; and
								(B)a valid license or permit that—
									(i)is issued under the law of a State;
				and
									(ii)permits the individual to carry a concealed
				firearm.
									.
			(b)Technical and
			 conforming amendmentThe table of sections for chapter 44 of
			 title 18, United States Code, is amended by inserting after the item relating
			 to section 926C the following:
				
					
						926D. Reciprocity for the carrying of certain concealed
				firearms.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall take effect 90
			 days after the date of enactment of this Act.
			
